— Appeal from a decision of the Workers’ Compensation Board, filed July 15,1981, as amended by a decision filed December 21,1981, which determined that claimant was disabled and entitled to compensation payments at a weekly rate of $46.18 for the period from October 1, 1979 to October 16, 1980. The board found that: “the claimant sustained a loss of earnings for the period from October 1, 1979 to October 16, 1980 and that based on the reports of Drs. Harrow and Wilier said loss of earnings were [sic] due to the claimant’s continuing causally related disability.” Substantial evidence in the record supports this determination of the board, and, accordingly, it should not be disturbed. Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Main, Casey and Weiss, JJ., concur.